Mr. Justice Thachee
delivered the opinion of the court.
The single question presented in this caséis upon the legality of the judgment of the circuit court in directing a special plea of retraxit to be stricken out of the pleadings as a nullity.
The case of Ralph Coffman v. Alfred S. Brown, decided at this term of this court, recognizes this plea as appertaining to the practice of this state.
The court below therefore erred in its summary disposal of the plea of retraxit in this case, but should have required it to be disposed of or met by an issue according to its merits as a proper plea.
Judgment reversed, and the cause remanded for further proceedings.
Mr. Justice Clayton having been of counsel below, gave no opinion.